Ransom, S.
The amendment of the law made by chapter 215 of the Laws of 18911 was not intended to be retroactive. When testator died, the rights of the legatee vested, and were unaffected by subsequent legislation. The legacy is therefore exempt.

 Laws 1891, c. 315, entitled “ An act to amend sections 1 and 33 of chapter 483 of the Laws of 18S5, as amended by chapter 713 of the Laws of 1887, entitled ‘An act to tax gifts, legacies, and collateral inheritances in certain cases,’ ” was approved by the governor April 30, 1891, and reads as follows:
“Section 1. Section 1 of chapter 483 of the Laws of 1885, as amended by chapter 713 of the Laws of 1887, entitled ‘An act to tax gifts, legacies, and collateral inheritances in certain cases,’ is hereby further amended to read as follows:
“ ‘ Section 1. After the passage of this act all property which shall pass by will or by intestate laws of this state from any person who may die seised or possessed of the same while a resident of this state; or, if the decedent was not a resident of this state at the time of his death, which property, or any part thereof, shall be within this state; or any interest therein or income therefrom which shall be transferred by deed, grant, sale, or gift made in contemplation of the death of the grantor or bargainor, or intended to take effect in possession or enjoyment after such death, to any person or persons, or to any body politic or corporate, in trust or otherwise, or by reason whereof any person or body politic or corporate shall become beneficially entitled in possession or expectancy to any property or the income thereof, other than to or for societies, corporations, and institutions now exempted by law from taxation or from collateral inheritance tax,—shall be and is subject to a tax at the rate hereinafter specified, to be paid to the treasurer of the proper county, and in the county of New York to the comptroller thereof, for the use of the state; and all heirs, legatees, devisees, administrators, executors, and trustees shall be liable for any and all such taxes until the same shall have been paid as hereinafter directed. When the beneficial interest to any personal property or income therefrom shall pass to or for the use of any father, mother, husband, wife, child, brother, sister, wife, or a widow of a son, or the husband of a daughter, or any child or children adopted as such in conformity with the laws of the state of New York, or to any person to whom the deceased, for not less than ten years prior to death, stood in the mutually acknowledged relation of a parent, or to any lineal descendant born in lawful wedlock,—in every such case the rate of such tax shall be one dollar on every hundred dollars of the clear market value of such property, and at and after the same rate for every less amount: provided, that an estate which may be valued at a less sum than ten thousand dollars shall not be subject to any such duty or tax; but, if such beneficial interest is to or in land or real estate in this state, such interest shall be exempt from taxation under this section. In all other cases the rate of tax shall be five dollars on each and every hundred dollars of the clear market value of all property, and at and after the same rate for any less amount: provided, that an estate which may be valued at a less sum than five hundred dollars shall not he subject to any such duty or tax.’
****#*#*####
“Sec. 3. The chapter 483 of the Laws of 1885, as amended by chapter 713 of the Laws of 1887, is hereby amended to read as follows: ‘An act to tax gifts, legacies, and inheritances.’
“Sec. 4. This act shall take effect immediately. ”